 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES TROTTER,                                     No. 2:19-cv-00874 GGH P
12                      Petitioner,
13          v.                                          ORDER
14   UNKNOWN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          The application attacks a conviction issued by the Los Angeles County Criminal Justice

20   Center. While both this court and the United States District Court in the district where petitioner

21   was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973),

22   any and all witnesses and evidence necessary for the resolution of petitioner’s application are

23   more readily available in Los Angeles County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Central District of California.

26   Dated: May 20, 2019
                                                  /s/ Gregory G. Hollows
27                                        UNITED STATES MAGISTRATE JUDGE
28
